United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1130
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Claude Allen Mansell,                    * Western District of Arkansas.
                                         *
             Appellant.                  *       [UNPUBLISHED]
                                    ___________

                            Submitted: August 7, 2001
                                Filed: August 15, 2001
                                    ___________

Before BOWMAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                           ___________

PER CURIAM.

       Claude Mansell appeals the sentence imposed by the District Court1 after he
pleaded guilty to possessing methamphetamine with intent to distribute. 21 U.S.C.
§ 841(a)(1), (b)(1)(B)(viii) (1994 & Supp. IV 1998). Pursuant to Anders v. California,
386 U.S. 738 (1967), counsel has filed a brief and moved to withdraw. Mansell has
filed a pro se supplemental brief.



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
       We agree with counsel that the District Court’s application of a career-offender
enhancement does not run afoul of 21 U.S.C. § 851(a) (1994). See United States v.
Wallace, 895 F.2d 487, 490 (8th Cir. 1990) (holding that application of § 851(a) is
limited to situations in which convicted defendant’s statutory penalty is enhanced under
Part D of Title 21, and does not apply in situations where defendant is assigned
Guidelines base offense level and receives increased sentence within statutory range).

        Mansell’s guilty plea forecloses his challenge to the statutory classification of
methamphetamine. See United States v. McNeely, 20 F.3d 886, 888 (8th Cir.) (per
curiam) (holding that valid guilty plea waives all nonjurisdictional defects and
defenses), cert. denied, 513 U.S. 860 (1994). Although Mansell argues that the
information failed to allege a specific drug quantity, we observe that the calculation of
his sentencing range was controlled by his career-offender status and his guilty plea
under section 841(b)(1)(B)(viii). See U.S.S.G. § 4B1.1 (2000). Any complaints about
his counsel’s performance should be presented in 28 U.S.C. § 2255 proceedings, see
United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995), and he cannot assert for the
first time on appeal that his guilty plea was involuntary, see United States v. Murphy,
899 F.2d 714, 716 (8th Cir. 1990) (holding that claim of involuntary guilty plea “first
must be presented to the district court and [is] not cognizable on direct appeal”).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                           -2-